                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

KYLE BEEBE,
     Plaintiff,
                                              Case No. 1:19-cv-00545-JHR-JFR
v.
JOHN TODD,
     Defendant.


 ANSWERS TO DEFENDANT JOHN TODD’S FIRST SET OF INTERROGATORIES
     AND REQUESTS FOR PRODUCTION TO PLAINTIFF KYLE BEEBE

     Kyle Beebe answers and responds to this discovery as follows:

                                   INTERROGATORIES

     INTERROGATORY NO. 1:              Provide the following information:

     a)     full name, present home address, date and place of birth, social security

            number;

     b)     current address and address history for the past ten years,

     c)     present employer, position, date of hire, and employment address;

     d)     all other names or nicknames you have used or been known by during your

            life.

     ANSWER:

     a)     Kyle Lee Beebe;


            DOB:           ;



            Dimmit TX
       b)      No change

       c)      Cascade Timber Salvage; Truck Driver; Sept. 1, 2019-present; 9291 Buck

       Hwy, La Plata Co 81122

       d)      No nicknames



       INTERROGATORY NO. 2:                Please    identify all individuals, by name,

address, and title who answered or participated in the answering of this discovery.

       ANSWER:

       Plaintiff and his counsel.



       INTERROGATORY NO. 3:                For each and every lawsuit in which you have

been involved as a Plaintiff or Defendant during your lifetime, please state the following:

       a) The complete caption or case;

       b) The nature of the lawsuit, including a brief description of the final disposition of

            the case.

       ANSWER:

       I was the defendant in a small claims matter ten or more years ago. The case was

       dismissed in Defendant’s favor.



       INTERROGATORY NO. 4:                Please give your employment history, including

but not limited to temporary, part time and self-employment, starting with graduation from

high school to current employment, including the names and addresses of each employer,

position and title held, dates of employment, yearly salary, wages, profits or commissions

earned, and the reason for termination.

                                              2
       ANSWER:

       Cascade Timber Salvage- See above; Commission based but averages about
       $30/hr.

       Diamond Back Excavation: 4361 CO-172, Durango, CO 81503; operator; Aug,
       2018-Sept. 2019; $29/hr; ; Left due to limited work.

       Logos Resources; 2010 Afton Pl, Farmington, NM 87401; Lead; Feb. 2018-Aug.
       2018; $94,000/annually; terminated due to misunderstanding

       WPX Energy; 2010 Afton Pl, Farmington, NM 8740; Supervisor; Feb. 204-Feb.
       2018; $94,000/annually; Company bought by Logos Resources.

       PAC contractor for Conoco Phillips; Durango, CO- precise address unknow; ;
       Lease Operator- 2013-2014; $31/hr; Better opportunity with WPX Energy.

       Prior employment history will be supplemented upon locating resume.



       INTERROGATORY NO. 5:                  Please give your educational history, including

but not limited to any degrees or certificates you have obtained.

       ANSWER:

        Bayfield High School, Bayfield , CO . Graduated 1990.



       INTERROGATORY NO. 6:                  Please state whether you have ever been in the

military service and, if so, please state:

              a. The dates thereof;

              b. The branch;

              c. The job description;

              d. The type of discharge;

              e. Your selective service number.




                                               3
      ANSWER:

      Short stint in US Navy, Spring/Summer 1990. Discharged while in Boot Camp due
      to a pre-existing knee injury with surgery which prevented me from passing flight
      physical.



      INTERROGATORY NO. 7:               State whether you have ever been arrested,

charged with or convicted of any crime, whether it be a felony or a misdemeanor. If so,

state as to each such arrest, charge, or conviction:

                     i. The state and place the offense was allegedly committed;

                     ii. The court and cause number;

                    iii. The type of offense for which you were arrested, charged or

                        convicted;

                    iv. The disposition of each such arrest, charge, or conviction;

                    v. The penalty or sentence you received; and,

                    vi. The name of your attorney.

      ANSWER:

                           1.   Aztec, NM
                           2.   2003, case number U-70-DR-200322116
                           3.   Pleaded guilty/nolo contendere to DUI
                           4.   Dismissed after paying court costs
                           5.   None
                           6.   Attorney unknown

                           a. La Plata County, CO.
                           b. La Plata County District Court; Cause Number unknown
                           c. child abuse
                           d. Found not Guilty
                           e. None
                           f. Richard Jay



      INTERROGATORY NO. 8:               Identify any physical disabilities or impairments

                                            4
of any sort that you had before the occurrence alleged in this case and for each such

disability or impairment, state the nature of the same and the length of time they have

existed and the name, address, and phone number for any healthcare provider treating

you for such disability or impairment.

       ANSWER:

       None.



       INTERROGATORY NO. 9:               Describe in detail all physical or mental injuries

received or suffered as a result of the occurrence alleged by you in this case, and whether

or not you are fully recovered from each of them at this time.

       ANSWER:

       Lower back/Hip; Aggravation of Hernia.

       Lower back/Hip still issues with current follow-up being scheduled with Orthopedic

specialist in Albuquerque. Difficulty in sitting for long periods, bending, standing for long

periods. Fairly constant pain due to injury.



       INTERROGATORY NO. 10: For each physical or mental injury or impairment

identified in response to Interrogatory No. 9 identify the name, address and phone number

for any health care professional or treatment facility that provided any care or treatment

for such injuries or impairments and the dates such care was provided.

       ANSWER:

       1. Animas Surgical Hospital
          450 South Camino Del Rio Hwy 550, Suite 106
          Durango, CO 81301
          See VW000001-VW000445 for treatment dates
       2. Bayfield Physical Therapy
                                               5
          182 W. North St
          Bayfield, CO 81122
          See VW000446-VW000514 for treatment dates

       3. Lake Chiropractic, PC
          40031 Hwy 160
          Bayfield, CO 81122
          See VW000515-VW000564 for treatment dates

       4. MRMC/Centura Health
          PO Box 561538
          Denver, CO 80256
          See VW000565-VW000577 for treatment dates

       5. Radiology Associates of Durango
          2790 N Academy Blvd, Suite 229
          Colorado Springs, CO 80917
          See VW000578 for treatment dates

       6. Reliance Medical Group, LLC
          3451 N. Butler Ave
          Farmington, NM 87401
          See VW000579-VW000720 for treatment dates

       7. Southwest Colorado Spine (Animas Spine)
          575 Rivergate Ln, Unit 109
          Durango, CO 81301
          See VW000721-VW000758 for treatment dates

       8. Spine Colorado
          1 Mercado St
          Durango, CO 81301
          See VW000759-VW000777 for treatment dates

       9. Three Springs Imaging, LLC
          1 Mercado St, Suite A
          Durango, CO 81301
          See VW000778-VW000780 for treatment dates



       INTERROGATORY NO. 11:              Without   simply    reiterating   the   allegations

contained in the Complaint, please state with specificity each and every fact that Plaintiff

contends supports the allegations in the Complaint for Personal Injury.


                                             6
         ANSWER:

         The complaint tells what happened factually so I don’t know else to answer this

question.



         INTERROGATORY NO. 12:              With regard to the incident which is the focus of

this lawsuit, please describe the incident in detail, and as nearly as possible, the precise

manner in which you were injured, giving the time of day, date, and place of incident and

identify all persons present by name, address, and telephone number.

         ANSWER:

          I was traveling southbound on US 550 a little after 6:00 a.m. on Thursday May 5,
         2016. I was approaching a gas station /convenience store on the right. Suddenly
         and unexpectedly, a white Ford Pickup pulled out in front of me and stopped. It
         was so sudden that I had no chance of braking but I was able to swerve to my right
         in an attempt to avoid a direct impact to the driver’s side door and I hit the back of
         the pickup which was being driven by Defendant. I had no visible injuries but soon
         after the accident, I began experiencing lower back and hip pain and discomfort.



         INTERROGATORY NO. 13:              State the name, address and telephone

number, of each person who you may call as a lay witness at trial, and for each person

state:

         a.     the subject on which each person is expected to testify;

         b.     the occupation and job title of each person, and;

         c.     the substance of the expected testimony.

         ANSWER:

         1. Plaintiff, Kyle Beebe, truck driver

         2. Defendant, John Todd, unknown

         We were both involved in the accident so we will testify as to that.
                                                  7
       INTERROGATORY NO. 14:              Identify by name, address and telephone

number, and employment profession or calling, each expert witness who you may call as

an expert witness at trial and for each such expert state:

       a.     The subject matter on which the expert is expected to testify;

       b.     The substance of the facts and opinions to which the expert is expected to
              testify; and,

       c.     A summary of the grounds or reasons for each opinion to which the expert
              is expected to testify.

       ANSWER:

       No expert witnesses have been identified at this time.



       INTERROGATORY NO. 15:              Do you, your agents or attorneys have any

knowledge of any statements, written or recorded, regarding the liability, injuries, or

damages alleged in the Complaint? If yes, then for each statement state:

                            7. Name, address, and telephone number of each person

                               giving the statement;

                            8. Name, address, and telephone number of each person to

                               whom the statement was given;

                            9. The date given;

                            10. The name, address, and telephone number of the person

                               having custody of the statement;

                            11. A description of the substance of the statement.



       ANSWER:
                                            8
       Not applicable.



       INTERROGATORY NO. 16:              Please list and describe all photographs, motion

pictures, charts or diagrams relating to the incident alleged in the Complaint taken or

made by you or any person on your behalf, any insurance company, or any other person

or organization. State the names and addresses of the persons who took or prepared the

same, the dates thereof, the contents, and the name of the person or person who have

possession or custody of such material at this time.

       ANSWER:

       See VW000781-VW000783



       INTERROGATORY NO. 17:              Itemize and state with specificity each and every

element of damages you claim you are entitled to recover as a result of the incident

alleged in your Complaint, including but not limited to:

   a) the value of lost earnings and the present cash value of earning capacity

       reasonably certain to be lost in the future;

   b) the reasonable expense of necessary medical care, treatment and services

       received, including prosthetic devices and cosmetic aids, and the present cash

       value of the reasonable expenses of medical care, treatment and services

       reasonably certain to be received in the future;

   c) the reasonable value of necessary non-medical expenses which have been

       required as a result of the injury, and the present cash value of such non-medical

       expenses reasonably certain to be required in the future;

   d) the nature, extent and duration of the injury, including disfigurement;

                                             9
   e) pain and suffering experienced and reasonably certain to be experienced in the

       future as a result of the injury; and

   f) the aggravation of any pre-existing ailment or condition, the reasonable value of

       the services of which the family has been deprived and the present cash value of

       services of which the family is reasonably certain to be deprived in the future.

       ANSWER:

       TIM


       INTERROGATORY NO. 18:               Identify each exhibit you intend to introduce or

use at any trial in this matter.

       ANSWER:

       No lost earnings, however, because my medical treatment is ongoing I cannot

answer the remaining subsections of this question. I am seeking damages in the form of

pain and suffering, and medical expenses.



       INTERROGATORY NO. 19: Identify in detail all physical injuries to any part of

your body for which you have received treatment in the ten (10) years prior to the incident

at issue in this case, including but not limited to, the type of injury and its cause

       ANSWER:

       Other than a hernia with surgery in 2015, none.



       INTERROGATORY NO. 20:               For each injury identified in response to

Interrogatory No. 19, state the name, address and telephone number of any healthcare

provider who treated the injury, the treatment provided and the date of such treatment.


                                               10
       ANSWER:

       I am attempting to gather this information. The surgery was performed either at
Mercy Regional Medical Center or Animas Surgery Center in Durango. I am not sure
who the surgeon was but am attempting to locate and will supplement.




                      REQUESTS FOR PRODUCTION OF DOCUMENTS

       Defendant, by and through its stated counsel of record, pursuant to FRCP Rule 33

and FRCP Rule 34, hereby propounds its First Set of Requests for Production to Plaintiff

to be fully and completely responded to and supplemented in accordance with the New

Mexico Federal Rules of Civil Procedure.

       REQUEST NO. 1: Complete copies of all documents mentioned in any of the

answers to Interrogatories, which Interrogatories are served simultaneously with the

Request for Production.

       RESPONSE:

       See VW000001-VW000780, VW000781-VW000783


       REQUEST NO. 2: Any and all witness statements, whether written, recorded or

otherwise, pertaining to any facts regarding any and all claims as alleged in your

Complaint.

       RESPONSE:

       Not applicable.



       REQUEST NO. 3: Please produce all exhibits or documents of any kind which

you intend or contemplate using as exhibits at the trial of this case.
                                             11
       RESPONSE :

       At this early stage of the lawsuit these exhibits have not been identified but will

       likely include my medical records and billing records, photos of the damage

       caused by the crash and documentation showing the property damage loss.


       REQUEST NO. 4:       Enclosed with this Request for Production is an Employment

Authorization which you are requested to sign and return. If you refuse to provide such

an Employment Authorization, please state the basis for your refusal.

       RESPONSE:



       REQUEST NO. 5: Enclosed with this Request for Production is a Tax

Authorization which you are requested to sign and return. If you refuse to provide such

a Tax Authorization, please state the basis for your refusal.

       RESPONSE:



       REQUEST NO. 6: Enclosed with this Request for Production is an Education

Authorization which you are requested to sign and return. If you refuse to provide such

a Social Security Authorization, please state the basis for your refusal.

       RESPONSE:




       REQUEST NO. 7: Enclosed with this Request for Production is a Medical

Authorization which you are requested to sign and return. If you refuse to provide such

a Medical Authorization, please state the basis for your refusal.



                                             12
       RESPONSE:


       REQUEST NO. 8: Enclosed with this Request for Production is a Social Security

Authorization which you are requested to sign and return. If you refuse to provide such

a Social Security Authorization, please state the basis for your refusal.

       RESPONSE:




       REQUEST NO. 9: Enclosed with this request for production is an Information for

MMSEA Reporting Form, which you are requested to complete and return. If you refuse

to provide this MMSEA Form, please state the basis for your refusal.

       RESPONSE:



       REQUEST NO. 10: Complete copies of all documents pertaining in any way to

any claim for insurance benefits, social security benefits, veterans’’ benefits,

unemployment benefits, or other benefits for which you have applied.

       RESPONSE:




       REQUEST NO. 11: All medical and drug bills, or other related medical charges,

for treatment of the injuries alleged to have been sustained as a result of the incidents

alleged in your Complaint.

       RESPONSE:

       See VW000001-VW000780




                                            13
       REQUEST NO. 12: Any and all hospital notes, doctors’ notes, nurses’ notes,

medical reports, or any other statements by any treating physician, who saw or treated

injuries alleged to have been incurred as a result of this incident alleged in your Complaint.

       RESPONSE:

       See VW00001-VW000780



       REQUEST NO. 13: Any and all photographs, models, plats or drawings pertaining

to any facts involved in this controversy, including pictures of the site of the incident,

persons or objects involved.

       RESPONSE:

       See VW000781-VW000783



       REQUEST NO. 14: A complete listing of cases in which any of Plaintiff’s experts

has either given deposition testimony or trial testimony, including case name, jurisdiction,

date of testimony, and whether the experts testified for the Plaintiff or Defendant, along

with a copy of the deposition testimony transcript.

       RESPONSE:

       No such experts have been identified at this time.



       REQUEST NO. 15: A copy of Plaintiff’s health insurance cards or

Medicare/Medicaid card, if any damages in this case were paid by such coverage.

       RESPONSE:




                                             14
      REQUEST NO. 16: Any and all documents or tangible items which support, or

tend to support, any allegation contained in Plaintiff’s Complaint not otherwise produced

in response to these requests for production.

      RESPONSE:

      Not applicable.




                                           15
